Case: 22-60006     Document: 00516453297         Page: 1     Date Filed: 08/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 30, 2022
                                  No. 22-60006                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Yolany Marisela Aguilar; Guivelly Herrera-Aguilar;
   Kritza Yuliana Herrera-Aguilar; Valeria Montserrat
   Rubio-Aguilar,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 479 211
                                No. A206 479 212
                                No. A206 479 213
                                No. A206 479 214


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60006      Document: 00516453297          Page: 2   Date Filed: 08/30/2022




                                    No. 22-60006


          Yolany Marisela Aguilar, a native and citizen of Honduras, and her
   children, Guivelly Herrera-Aguilar, Kritza Yuliana Herrera-Aguilar, and
   Valeria Montserrat Rubio-Aguilar, petition for review of a decision by the
   Board of Immigration Appeals (BIA) dismissing their appeal of the
   immigration judge’s (IJ) denial of their applications for asylum and
   withholding of removal. Because the children are riders on their mother’s
   applications, we will hereinafter refer only to Marisela Aguilar.
          We review the BIA’s decision and will consider the IJ’s underlying
   decision only if it impacted the BIA’s decision, as it did here. See Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013). Findings of fact, including the
   factual determination that an applicant is not eligible for asylum or
   withholding of removal, are reviewed under the substantial evidence
   standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under the
   substantial evidence standard, we may not reverse a factual finding unless the
   evidence “compels” such a reversal—i.e., the evidence must be “so
   compelling that no reasonable factfinder could reach a contrary conclusion.”
   Id. Whether we have jurisdiction is reviewed de novo. Arulnanthy v.
   Garland, 17 F.4th 586, 592 (5th Cir. 2021).
          Marisela Aguilar argues that the immigration court lacked jurisdiction
   over her removal because the notice to appear she received did not have the
   date and time. We have expressly rejected the claim that the immigration
   court lacks jurisdiction under these circumstances. See Garcia v. Garland, 28
   F.4th 644, 646-48 (5th Cir. 2022).
          Next, she argues that the BIA erred in concluding that she was not
   persecuted on account of membership in her proposed particular social group
   (PSG) of “family of Alfredo Rodomiro Herrera Peralta” but was instead
   engaged in a property dispute with her deceased partner’s brother over the
   proceeds of his estate. Marisela Aguilar testified that after her partner,




                                         2
Case: 22-60006     Document: 00516453297           Page: 3   Date Filed: 08/30/2022




                                    No. 22-60006


   Alfredo, was murdered, Alfredo’s brother, Roberto, threatened her for
   staying in the house where she lived with Alfredo because he wanted the
   house for himself, as well as for her seeking Alfredo’s property in court.
          Conduct driven by purely personal or criminal motives does not
   constitute persecution on account of a protected ground. See Thuri v.
   Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004); Ontunez-Tursios v. Ashcroft, 303
   F.3d 341, 350 (5th Cir. 2002) (holding that the requisite nexus was not shown
   where persecutors’ motive was private economic gain); see also Martinez
   Manzanares v. Barr, 925 F.3d 222, 227 (5th Cir. 2019) (“Persecution
   motivated by a personal vendetta or desire for revenge is not persecution ‘on
   account of’ a protected ground.”).        Accordingly, substantial evidence
   supports the BIA’s holding that Marisela Aguilar failed to establish the
   requisite nexus between her alleged persecution and her proposed PSG.
   Marisela Aguilar waived her argument regarding her second PSG of
   “Honduran females” because she failed to argue it in her opening brief. See
   Jones v. Cain, 600 F.3d 527, 541 (5th Cir. 2010).
          The petition for review on behalf of Marisela Aguilar and her children
   is DENIED.




                                         3